EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Koo on 05/10/2021.

The application has been amended as follows: 
Claim 3 has been amended to read:
A work robot comprising: 
a robot arm; 
a robot controller;
an impact buffering member provided on a surface of the robot arm for alleviating an impact when the robot arm contacts an object; and 
a contact detection unit configured to detect a contact between the robot arm and the object, 
wherein the contact detection unit has: 
a soft porous member provided on a front surface side of the impact buffering member, the soft porous member being softer than the impact buffering member; 
a housing member including the soft porous member and formed of a flexible material; 
a fluid discharge pipe communicating with an inside of the housing member, the fluid discharge pipe discharging a fluid inside the housing member when the object contacts the housing member so that a volume of the housing member decreases; and 
a volume change detector configured to detect that the volume of the housing member is changed by utilizing the fluid discharged through the fluid discharge pipe, 


Claims 8 and 9 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666